DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s remarks filed on 11-15-22 has been entered.  Claims 1-22 are pending.  Claims 2-22 are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-6, 8-12 and 16-21 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12, IDS) and is repeated for the reasons set forth in the preceding Office Action mailed on 8-30-22.  Applicant's arguments filed 11-15-22 have been fully considered but they are not persuasive.
Applicant cites MPEP 2131 and argues that paragraph [0122] of Examiner’s cited reference Doudna fails to teach that the “transforming DNA” encodes the Cas protein.  Paragraph [0122] fails to specify any particular transforming DNA and all of Examples in Doudna use a plasmid to express the Cas protein without integration into the genome.  Examiner use impermissible hindsight to incorrectly conclude Doudna teaches genetically modify a cell by introducing an exogenous nucleic acid encoding Cas9 protein into the host cell and said exogenous nucleic acid integrated into the genome of the host cell.  Doudna does not anticipate claim 2 or the dependent claims (Remarks, p. 5-6).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 8-30-22 and the following reasons.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Doudna defines the phrase “a cell has been genetically modified” as when DNA has been introduced inside the cell and the presence of the exogenous DNA results in permanent or transient genetic change.  The transforming DNA may or may not be integrated (covalently linked) into the genome of the cell (e.g. [0122]).  Although Doudna does not specifically point out what kind of DNA it is in paragraph [0122], Doudna also teach a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g. naturally occurring Cas9).  The DNA of a genetically modified host cell can be targeted for modification by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA) and optionally a donor nucleic acid.  The nucleotide sequence encoding a site-directed modifying polypeptide is operably linked to an inducible promoter, a spatially restricted and/or temporally restricted promoter, or a constitutive promoter (e.g. [0325]).  The exogenous nucleic acid encoding Cas9 protein may or may not be integrated (covalently linked) into the genome of the cell according to the definition of the phrase “a cell has been genetically modified” by Doudna.  Thus, Doudna does teach genetically modified a cell by introducing an exogenous nucleic acid encoding Cas9 protein into a host cell and said exogenous nucleic acid can integrate into the genome of the host cell, and then a DNA targeting RNA and optionally a donor nucleic acid can be introduced into said genetically modified host cell.  Therefore, the claims are anticipated by Doudna.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 13-14 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12, IDS) in view of May et al., 2014 (US 20140315985 A1, effective filing date, 5-1-13) and is repeated for the reasons set forth in the preceding Office Action mailed on 8-30-22.  Applicant's arguments filed 11-15-22 have been fully considered but they are not persuasive.
Applicant argues that Doudna fails to teach a eukaryotic cell where the nucleic acid encoding the Cas protein is integrated into the genome of the cell and May fails to cure the deficiency of Doudna (Remarks, p. 6).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 8-30-22 and the reasons set forth above.

Claim(s) 2, 7 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12, IDS) in view of Chen et al., 2010 (Stem Cells and Development, Vol. 19, No. 6, p. 763-771, IDS) and is repeated for the reasons set forth in the preceding Office Action mailed on 8-30-22.  Applicant's arguments filed 11-15-22 have been fully considered but they are not persuasive.
Applicant argues that Doudna fails to teach a eukaryotic cell where the nucleic acid encoding the Cas protein is integrated into the genome of the cell and Chen fails to cure the deficiency of Doudna (Remarks, p. 6).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 8-30-22 and the reasons set forth above.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632